334 S.W.3d 929 (2011)
Ira HAMLIN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95075.
Missouri Court of Appeals, Eastern District, Division Five.
March 29, 2011.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Ira Hamlin (Movant) appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).